DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/20 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Drawings
Figures 1a, 1b and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN108172633, cited on IDS).

a.	Re claim 1, Liu et al. disclose a package structure for a semiconductor device, comprising: a metal plate 20 having a first (top) surface and a second (bottom) surface opposite to each other (see figs. 3-5 and related text on pages 3-4; see remaining of disclosure for more details), and a slot (through groove in the paragraph before the last one on pg. 3) penetrating through the first surface and the second surface; a ceramic piece 60 (see pg. 3-4) for providing an internal and external electrical connection of the 

b.	Re claim 2, the package structure of claim 1, further comprises: a cap connected to the first surface or the second surface of the metal plate for sealing the semiconductor device (ln. 121-135 on pg. 4).

c.	Re claim 3, a lens corresponding to an optical path of the semiconductor device is provided on the cap (ln. 131-133 on pg. 4).

d.	Re claim 4, the ceramic piece and the metal heat sink are welded to the metal plate (ln. 148-151 on pg. 4).

e.	Re claim 5, the first surface and the second surface of the metal plate are circular (fig. 5), and the metal plate is formed of steel No. 10, stainless steel or kovar metal (ln. 133-134 on pg. 4).

f.	Re claim 6, the ceramic piece is a multilayer alumina ceramic (ln. 130-141 on pg. 4).


h.	Re claim 8, a shape and a size of the slot are adapted to a cross section of the ceramic piece and the metal heat sink which are inserted into the slot (figs. 3-5 and related text).

i.	Re claim 9, on the metal plate, a recess is provided along an outer periphery of the slot, and the recess is used for limiting welding flux (ln. 145-154 on pg. 4); or a groove is arranged on a peripheral wall, corresponding to the slot, of the ceramic piece and the metal heat sink, and the groove is used for limiting welding flux (ln. 145-154 on pg. 4).

j.	Re claim 10, the metal heat sink is made of tungsten copper, molybdenum copper or copper (ln. 155 pg. 4).

k.	Re claim 11, Liu et al. disclose a semiconductor structure configured to accommodate a semiconductor device, the semiconductor structure comprising (see claim 1 rejection above as to which section to read for each identified element): a metal plate 20 (fig. 3-5 and related text), having a first (top) surface and a second (bottom) surface opposite to each other and a slot penetrating through the first surface and the second surface; a ceramic piece 60, for providing an internal and external electrical connection of the semiconductor device, an interconnected metalized pattern being arranged inside the ceramic piece; and a metal heat sink 70, welded on a back surface .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keh et al. (US 2004/0247004), or in the alternative, over Keh et al. (US 2004/0247004) in view of Matsusue (US 2014/0328361).

a.	Re claim 1, Keh et al. disclose a package structure “for a semiconductor device” (see intended use remark below as for all the limitation quoted and starting with “for”), comprising: a plate 201 (fig. 2, [0009]-[0010]) having a first (left on fig. 2) surface and a 

	However, it is known in the art to make a plate such as plate 211 (also called stem) with metal as evidenced by [0037] of Keh et al. noting that a metallic stem 201 would improve heat dissipation, it is also conventionally known in the art to make electrically conductive patterns of ceramic-laminated substrates with aluminum, copper or the like in order to obtain very high electrical conductivity for the said substrates, and finally, it is also conventionally known in the art to make heat sinks with high thermal 
	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have the plate 211, the pattern 202 and the heat sink being made of metal in order to obtain the benefits stated above.  The modification would have resulted in having a metal plate 201, metallized pattern 202 and a metal heat sink 211.

In the alternative for the “inside” arrangement of the pattern 202 in ceramic laminated substrate 203, Matsusue disclose a device similar to the one of Keh et al. comprising a laminated ceramic substrate 1 with conductive wirings disposed therein with some of the wiring embedded in the substrate and having exposed surfaces coplanar with a surface of the ceramic substrate (see for example interconnect 4 or the unlabeled bottom interconnect flushed with the bottom surface of substrate 1 on figs. 1-7 and related text). As such, and noting that the pattern 202 appear flushed with the top surface of substrate 203 in Keh et al., it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided patter 202 to be embedded in 203, and this as merely providing such pattern for a laminated ceramic substrate as known in the art with a reasonable expectation of success (see MPEP 2143.A&E&G).

The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in  See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “for a semiconductor device”, “for providing an internal and external electrical connection” and “for disposing the semiconductor device and an associated circuit” does not distinguish the present invention over the prior art of Keh et al. in view of Matsusue who teach the structure as claimed.

The Examiner notes that the process limitations of “welded” found in product claim(s) 1 invoke the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  For example, anticipation of claim 1 does not require the metal heat sink to be welded on a back surface of the ceramic piece. 

b.	Re claim 4, see product-by-process remarks above as for the process limitation “welded”.

c.	Re claim 5, the first surface and the second surface of the metal plate are circular, but Keh et al. do not appear to explicitly disclose the metal plate being formed of steel No. 10, stainless steel or kovar metal. However, those cited metals are conventionally known material to form such plate for similar device, and as such, it would have been obvious to one skilled in the art before the effective filing date of the 

d.	Re claim 6, the ceramic piece is a multilayer alumina ceramic (a laminated structure implicitly involves at least two layers).

e.	Re claim 7, the ceramic piece has a rectangular cross section (fig. 2).

f.	Re claim 8, a shape and a size of the slot are adapted to a cross section of the ceramic piece and the metal heat sink which are inserted into the slot (explicit on fig. 2).

g.	Re claim 10, the heat sink is made of copper as per claim 1 rejection above.

h.	Re claim 11, Keh et al. disclose a semiconductor structure configured to accommodate a semiconductor device, the semiconductor structure comprising (see claim 1 rejection above as for which paragraph to read for each identified element and explanations about the obviousness to provide some of the elements as claimed): a metal plate 201 (metal obviousness explained in claim 1 rejection above), having a first surface (left on fig. 2) and a second surface opposite to each other and a slot penetrating through the first surface and the second surface; a ceramic piece 203, “for providing an internal and external electrical connection” (see intended use remarks above for this quoted limitation) of the semiconductor device, an interconnected metalized pattern 202 (metal obviousness explained in claim 1 rejection above) being .


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keh et al. (US 2004/0247004), or in the alternative, over Keh et al. (US 2004/0247004) in view of Matsusue (US 2014/0328361), and further in view of Kuhara et al. (US 2005/0013561).

a.	Re claim 2, Keh et al. in view of Matsusue disclose all the limitations of claim 1 as stated above except explicitly for the package structure of claim 1, further comprising: a cap connected to the first surface or the second surface of the metal plate for sealing the semiconductor device. However, providing such a cap as claimed is known in the art as evidenced by cap 19 in fig. 1 and related text of ‘561. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a cap connected to the first surface or the second surface of the metal plate for sealing the semiconductor device in order to seal the semiconductor 

b.	Re claim 3, Kuhara et al. disclose a lens 20 for providing an optical path, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided it also in the combination as per claim 2 rejection above to obtain the same result. The modification would have resulted in having a lens corresponding to an optical path of the semiconductor device being provided on the cap.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keh et al. (US 2004/0126066) and Isono et al. (US 2006/0097912) disclose structures similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899